Case 1:19-cv-00613-TCW Document 8 Filed 08/28/19 Page 1 of 4




                      Case Number.19-613T


      IN THE IDttTED STATES COURT OF FEDERAL CLAIMS


                       (Judge Thomas C. Wheeler)

                              Caroline Pekrul

                                  Pra加
                                         ``
                                     ス


                         THE UNITED STATES
                                D堰職 ″′
                                     ″ら




      OBJECTION OF CAROLINE PEKRUL TO REPLY IN
     FURTHER SUPPORT OF UNITED STATES MOTION TO
                       DISMISS



   Ptaintiff objects to Defendant's further support of motion to dismiss

   on the grounds that This court has jurisdiction in accordance with 28

   U.S.C. Section 1491 (1).

    "The (Jnited States Court of Federal Claims shall have iurisdiction
   to render judgment upon any claim against the United States
                                                                     ".
  founded either upon the Constitution, or any Act of Congress...



                                                                 氏ぎ           11)´   :、   11:II:.
                                                                    =::`11■


                                                                    Aυ FJ 2 3 2013

                                 Page l of3

                Pelud v.THE IINITED STATES,19‐
                                                     `13T
 Case 1:19-cv-00613-TCW Document 8 Filed 08/28/19 Page 2 of 4




       Defendant again has made misdirecting statements about this court not

having jurisdiction because Plaintiff has not "Fully paid her taxes" and thus

this court does not have jurisdiction over a refund. Again, Defendant does not

seem   to   understand, the taking   of money without jurisdiction is not an
overpayment     of a tax, it is an over   reach      of authority.   Defendant taking

money from Plaintiff would be similar to a Bank taking mortgage payments

from a homeowner without a mortgage on said home or a mortgage contract

with the homeowners. In this kind of scenario, Plaintiff believes no court

would ever agree to this as an overpayment on a contract but an over reach         of

authority and acceptance of liability of any Bank that would engage in such

egregious conduct. The same conduct is what Defendant has been engaged

in, the taking of money and assets without jurisdiction, as such, Defendant is

liable to Plaintiff for the full amount of this claim.



Defendant goes on to state that this claim is a due process claim and therefore

is not obligated by payment of money damages. This may be true for a claim

not involving money; however, in this case, it was money that was taken

without jurisdiction and therefore        it   MONEY (Federal Reserve Notes,

Banking Credit and the like) that SHALL be returned! As such, Plaintiff not




                                     Page2 of    3

                    Pekrul v. THE UNITED STATES, 19-613              T
 Case 1:19-cv-00613-TCW Document 8 Filed 08/28/19 Page 3 of 4




only objects to the dismissal of this case, Plaintiff asks this court for a

Judgment in Plaintitrs favor in the amount of $ 4,338,699.89 so that Plaintiff

can be made whole for the taking of Plaintiffs assefis without jurisdiction.




                                   CarolhЮ Pekml




                                     Phintitr




                                    Page 3   of3
                    Pekrul v. TIIE IJMTED STATES,     19{13 T
Case 1:19-cv-00613-TCW Document 8 Filed 08/28/19 Page 4 of 4




                                                                   」
                                                                   ロ



                                                                   ===里ー

                                                                   ビ ー ==
                                                                   日 =喜 睾
                                                                   ロ
                                                                   ロ

                                                                   日
                                                                       ー



                                                                   :華藁華
                                                                   嘔===
                                                               『
